t c no united_states tax_court henry randolph consulting petitioner v commissioner of internal revenue respondent docket no filed date p has moved to dismiss this case for lack of jurisdiction on the ground that the notice_of_determination concerning worker classification under sec_7436 is invalid for failure to identify by name the individuals determined by respondent to be employees held the notice is not invalid and p's motion is denied george w connelly jr linda s paine and william o grimsinger for petitioner m kathryn bellis for respondent opinion cohen chief_judge in 112_tc_1 randolph consulting i we considered and granted respondent's motion to dismiss for lack of jurisdiction and to strike as to the amounts of employment_taxes proposed for assessment by the respondent for the years in issue the case is now before the court on petitioner's motion for judgment on the pleadings which is more properly characterized as petitioner's motion to dismiss for lack of jurisdiction on the ground that respondent did not issue a valid notice_of_determination concerning worker classification under sec_7436 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue as we discussed in detail in randolph consulting i on date respondent mailed to petitioner a notice_of_determination concerning worker classification under sec_7436 that notice stated in part we have determined that the individual s listed or described on the attached schedule are to be legally classified as employees for purposes of federal employment_taxes the attachments to the notice_of_determination did not include a list of the individuals by name they did include however a copy of examination changes---federal unemployment tax for form and employment_tax examination changes report for and form detailing respondent's wage adjustments for employees and employees and included calculations of the amounts to be assessed after the court granted respondent's motion to dismiss for lack of jurisdiction and to strike as to the amounts of employment_taxes proposed for assessment by the respondent respondent's answer was filed attached to the answer was a list of individuals that respondent determined should be reclassified as employees of petitioner petitioner then filed its motion arguing that the notice is invalid because the list of individuals was not part of the notice_of_determination sent to petitioner in date petitioner asserts the shortcoming is tantamount to failure to specify the amount of the determined deficiency anywhere in a notice_of_deficiency in a case under sec_6212 respondent argues that the standard to be applied toa notice_of_determination is whether it advises the taxpayer that respondent has determined that for specified time periods some or all of its workers are to be reclassified as employees and that the notice in this case meets that standard respondent acknowledges that petitioner's analogy between the notice_of_determination and a notice_of_deficiency is reasonable inasmuch as the form of neither is prescribed by statute respondent contends however that petitioner overreaches the scope of the analogy in equating the list of workers reclassified with the amount of a deficiency respondent notes that sec_7522 effective for notices sent on or after date provides certain requirements for the statutory notice but also provides that inadequate description of the amount shall not invalidate such notice sec_6212 is not among those sections referred to in sec_7436 which provides that the principles of certain other sections shall apply to cases arising under sec_7436 nonetheless we agree with the parties that a general analogy to cases involving deficiency notices is useful we do not agree with petitioner however that those cases suggest that the notice in this case is fatally defective we need not discuss every case cited by either party specifically discussions of circumstances in which the court will or will not examine events occurring prior to the time a notice was sent are not useful here inasmuch as petitioner acknowledges that it has not been misled and asserts that this is not a question of being misled we need not discuss cases in which inconsistencies in a notice arguably created confusion nor need we discuss cases in which the notice showed on it face that there was no determination such as 814_f2d_1363 9th cir revg 81_tc_855 or cases limiting the application of scar such as 875_f2d_1396 9th cir petitioner argues that none of the cases cited by respondent are on point but petitioner has cited no case that held invalid a notice analogous to the notice in issue here petitioner relies on ipse dixit and on the bald assertion that the statutory scheme in this case is clear and respondent has manifestly violated it we are not persuaded the statutory scheme provides to taxpayers a remedy not previously available to wit an opportunity to have employment status disputes resolved in this court see randolph consulting i supra pincite as in other cases within our jurisdiction the notice of that determination is the taxpayer's ticket to the tax_court the notice sent to petitioner is the notice_of_determination concerning worker classification under sec_7436 that permits the taxpayer to seek relief in this court it specifically states that the determination described in sec_7436 has been made as we held in randolph consulting i we do not have jurisdiction to determine the amount of taxes owing in any event attachments to the notice sent to petitioner calculated the amounts to be assessed the failure to attach the list of named individuals that respondent determined to be employees is not incurable it was cured in this instance by the attachment to the answer and no prejudice to petitioner can be asserted plausibly there is nothing on the face of the notice that suggested no determination was made prior to the time the notice was sent there is no dispute that the name of the taxpayer and the affected tax periods are set forth in the notice in randolph consulting i t c pincite we concluded that sec_7436 is more like the declaratory_judgment provisions than like the deficiency jurisdiction under which we may redetermine the amount of tax due petitioner has not cited and we have not found any declaratory_judgment case in which a notice_of_determination was held inadequate cases involving a taxpayer's attempt to invoke our jurisdiction on the basis of a document that was not a notice of final_determination have been dismissed on respondent's motions see 79_tc_390 72_tc_372 petitioner's contention that the notice is invalid for failure to specify the individual or individuals whose status has been determined therefore is only comparable or analogous to arguments by taxpayers that a notice was invalid for failure to explain the adjustments failure to cite statutory provisions on which respondent relied or inconsistencies in the notice the cases have held that none of the asserted inadequacies invalidates the notice see eg 90_tc_110 47_tc_340 st paul bottling co v commissioner 34_tc_1137 in conclusion petitioner has not provided any statutory language case law or convincing reason to invalidate the notice in this case an order denying petitioner's motion will be issued
